Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, US 2017/0136892 A1, in view of Malm, US 2007/0213852 A1.
As per Claim 1, Ricci teaches a method for maintenance of a vehicle (¶¶ 145-146), comprising: 
determining an identity of a vehicle (¶ 103);
determining a position, in a fixed coordinate system, of at least one first part of the vehicle (¶¶ 143-144,l 147), retrieving by means of the identity, spatial data indicating how a second part of the vehicle is spatially related to the at least one first part (¶¶ 151-153); and 
determining a position, in the fixed coordinate system, of the second part, based at least partly on the position of the at least one first part and the spatial data (¶¶ 152-153).  
Ricci does not expressly teach one of: wherein determining the position of the at least one first part comprises determining a respective position, in the fixed coordinate system, of at least one 
that determining the position of the at least one first part comprises determining a respective position, in the fixed coordinate system, of at least one component of the vehicle (¶ 60; per alignment marks 31 of Figure 1), and retrieving, by means of the vehicle identity, further spatial data indicating how the at least one first part is spatially related to the vehicle component, wherein the at least one vehicle component is included in an un-sprung sub-assembly of the vehicle (¶ 65; fixed arm 43 of Figure 5), and the first part is included in a sprung sub-assembly of the vehicle (¶ 65; spring-loaded arm 49 of Figure 5); or 
that determining the position of the second part comprises providing a respective indication of the position of the second part, based at least partly on the spatial data, wherein the position of the second part is determined based on the respective position indication, wherein the first part is included in an un-sprung sub-assembly of the vehicle, and the second part is included in a sprung sub-assembly of the vehicle.  
It would have been obvious to a person of skill in the art, at the time of the invention, to use the part positioning method of Malm as part of the maintenance process of Ricci, in order to improve the stability of the vehicle as it moves over time.

As per Claim 3, Ricci teaches that the spatial data is at least partly based on information from a manufacturing process of the vehicle (¶ 95).
As per Claim 4, Ricci the spatial data is at least partly based on design information for the vehicle (¶ 83).
As per Claim 5, Ricci teaches that the at least one first part, is at least one portion of a vehicle structure, or at least one element fixed to the vehicle structure (¶ 92).
As per Claim 6, Ricci teaches that the vehicle structure is a chassis of the vehicle (¶ 92; body panels 1208 of Figure 12).
As per Claim 7, Ricci teaches that the at least one element is at least one marker fixed to the vehicle structure (¶¶ 92, 96).
As per Claim 8, Ricci teaches that determining the position of the at least one first part comprises determining a distance from a distance measuring device to the respective first part (¶ 53).
As per Claim 9, Ricci teaches that the distance is substantially horizontal (¶ 154).
As per Claim 10, Ricci teaches that the distance is substantially vertical (¶ 154).
As per Claim 12. The method of claim 1, Ricci does not expressly teach that determining the position of the at least one first part further comprises: providing a respective indication of the position of the at least one first part, based at least partly on the further spatial data, and determining the position of the at least one first part, based on the respective position indication.  Malm teaches that determining the position of the at least one first part further comprises: providing a respective indication of the position of the at least one first part, based at least partly on the further spatial data, and determining the position of the at least one first part, based on the respective position indication (¶¶ 53-54; based on position and orientation).  

As per Claim 15, Ricci does not expressly teach that the second part is included in the sprung sub-assembly of the vehicle.  Malm teaches that the second part is included in the sprung sub-assembly of the vehicle (¶¶ 64-65).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Ricci teaches that the at least one vehicle component is a respective center of at least one wheel of the vehicle (¶ 117; wheel and axle).
As per Claim 17, Ricci does not expressly teach that a wheel alignment system is used for the determination of a respective position of the respective wheel center, and the same wheel alignment system is used for the determination of the respective position of the at least one first part.  Malm teaches that a wheel alignment system is used for the determination of a respective position of the respective wheel center, and the same wheel alignment system is used for the determination of the respective position of the at least one first part (¶¶ 77-78, 83-84).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Ricci teaches that determining the position of the at least one first part is based on a sensor mounted to the vehicle (¶ 95, 107).
As per Claim 19, Ricci teaches that the sensor is a radar sensor (¶ 107).
As per Claim 20, Ricci teaches that determining the position of the at least one first part comprises determining a position of a front part of the vehicle (¶¶ 89-91).
As per Claim 21, Ricci does not expressly teach that the at least one first and second parts are included in a sprung sub-assembly of the vehicle.  Malm teaches that the at least one first and second 
As per Claim 22, Ricci teaches that determining the position of the at least one first part comprises: 
determining positions, in the fixed coordinate system, of respective centers of a plurality of wheels of the vehicle (¶ 117; wheels and axles); and 
retrieving further spatial data indicating how a plurality of first parts are spatially related to the wheel centers (¶¶ 92, 110).
As per Claim 23, Ricci teaches that determining the position of the at least one first part further comprises: providing indications of the positions of the first parts, based at least partly on the further spatial data, and determining the positions, in the fixed coordinate system, of the first parts, based on the position indications (¶ 153; Figures 22A and 22B).  
As per Claim 24, Ricci further teaches determining, based at least partly on the position of the at least one first part, a position of a center line of the vehicle (¶¶ 152-153; Figures 22A and 22B).
As per Claim 25, Ricci teaches that determining the position of the second part is based at least partly on the center line position (¶ 153).
As per Claim 26, Ricci further teaches calibrating a sensor of the vehicle, for automatic driving or driving assistance (¶ 161), based at least partly on the center line position (¶ 153).
As per Claim 27, Ricci further teaches calibrating a light of the vehicle (¶¶ 161-162), based at least partly on the center line position (¶ 153).
As per Claim 30, Ricci teaches that each of the at least one first part is a respective center of at least one wheel of the vehicle (¶ 117; wheels and axles).
As per Claim 31, Ricci teaches that determining the position of the at least one first part is based on a sensor mounted to the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661